DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gordon Klancnik on 5/20/2021.
IN THE CLAIMS as filed 4/12/2021:
In Claim 1, line 2, replace the limitation “each pair adjacent links” with --each pair of adjacent links--.
In Claim 1, line 3, replace the limitation “a joint” with --a respective joint--.
In Claim 1, line 4, following the limitation “said chain” add the limitation (preceding the comma) --when said chain is stationary--.
In Claim 1, line 5, replace the limitation “said chain joint(s)” with --the respective joints--.
In Claim 5, line 1, replace the limitation “claim 1comprising” with --claim 1 comprising--.
Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including:
“a mobile actuator movable on said chain when said chain is stationary” [Claim 1];
“wherein said mobile actuator comprises at least a first motor to drive the mobile such that the mobile actuator travels along said plurality of connected links” [Claim 1].
Re 1, Applicant’s arguments related to Yoon (US 2013/0068081) are noted. Specifically, Applicant’s argument that the mobile actuator (40) is not a mobile actuator that travels along the plurality of connected links because the actuator (40) is stationary relative to robot arm (1). 
There is a clear distinction between the instant application and Yoon in that within the instant application, the chain is held stationary and the mobile actuator is moved along the chain while the chain is held stationary, while in Yoon, the actuator (40) is held stationary relative to the robot arm (1) and the chain (20/21) is moved by the actuator relative to the stationary actuator and robot arm (1). The limitation “a mobile actuator movable on said chain when said chain is stationary” better captures this distinction as within Yoon, when the chain is held stationary, the mobile actuator is not movable on the chain. Therefore, Yoon does not disclose the limitations of Claim 1, and there is not sufficient teaching to provide Yoon with the deficient limitations.

Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/THOMAS C DIAZ/Primary Examiner, Art Unit 3656